Order affirmed, without costs of this appeal to either party. Memorandum: By virtue of the conditions annexed to the Governor’s commutation of relator’s definite sentence, the appellant became subject to the jurisdiction of the Board of Parole, as provided in section 218 of the Correction Law. (People ex rel. Ross v. Wilson, 275 N. Y. 169; People ex rel. La Fortuna v. Brophy, 253 App. Div. 871; affd., 278 N. Y. 640; People ex rel. Ross v. Lawes, 242 App. Div. 638.) Appellant is not entitled to have a jury pass upon the question as to whether he had violated the conditions of his parole. (People ex rel. Kurzynski v. Hunt, 250 App. Div. 378.) All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.